 

Exhibit 10.5

 

[*]: THE CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE COMMISSION.

 

TENTH AMENDMENT TO LEASE

 

(Norwegian Cruise Line – The Landing at MIA)

 

THIS TENTH AMENDMENT TO LEASE ("Amendment") is dated effective and for
identification purposes as of March 31, 2016, and is made by and between SPUS7
MIAMI ACC, LP, a Delaware limited partnership ("Landlord"), and NCL (BAHAMAS)
LTD., a Bermuda company, d/b/a Norwegian Cruise Line ("Tenant").

 

RECITALS:

 

WHEREAS, Landlord’s predecessor-in-interest (Hines REIT Airport Corporate Center
LLC) and Tenant entered into that certain Lease Agreement dated December 1, 2006
("Original Lease"), as amended by that certain First Amendment dated December 1,
2006, Second Amendment dated March 20, 2007, Third Amendment dated July 31,
2007, Letter Agreement dated August 1, 2007, Fourth Amendment dated December 10,
2007, Fifth Amendment dated February 2, 2010, Sixth Amendment dated
April 1, 2012, Seventh Amendment dated June 29, 2012, Eighth Amendment dated
January 28, 2015, and Ninth Amendment to Lease dated June 30, 2015
(collectively, the "Lease"), pertaining to the premises located in
7665 Corporate Center Drive ("Building 11"), 7650 Corporate Center Drive
("Building 10") (collectively, the "Original Office Premises"), 7245 Corporate
Center Drive ("Building 3") ("the Warehouse Premises"), and 7300 Corporate
Center Drive, Miami, Florida ("Building 8"); and

 

WHEREAS, pursuant to the Eighth Amendment, Tenant shall lease (or is leasing)
from Landlord approximately 65,862 rentable square feet of space located in
Building 8 and an additional 4,434 rentable square feet of space located in
Building 10. The Eighth Amendment Expansion Commencement Dates are as follows:
for Building 8: (i) September 1, 2015 (2nd Floor except Suite 203 and 3rd Floor
except Suites 301, 302, 305, 311, and 312)), (ii) December 1, 2015 (Suite 203),
(iii) February 1, 2016 (Suites 302 and 305), and (iv) April 15, 2016
(Suites 301, 311 and 312); for Building 10: September 1, 2015 (Suite 301).
Pursuant to the Eighth Amendment, as of April 15, 2016 the Total Premises shall
be comprised of approximately 276,094 rentable square feet of space (of which
125,806 rentable square feet of space are located in Building 11,
77,359 rentable square feet of space are located in Building 10, 65,862 rentable
square feet of space are located in Building 8, and 7,067 rentable square feet
of space are located in Building 3). Further, pursuant to the Eighth Amendment,
the Original Office Premises was re-measured. Accordingly, as of the Eighth
Amendment Extension Commencement Date (i.e., February 1, 2023), Tenant’s leased
rentable square footage will be increased by 5,294 rentable square feet of space
in Building 11 and by 2,053 rentable square feet of space in Building 10.
Additionally, on January 31, 2023, Tenant’s lease of the Warehouse Premises
shall expire. Therefore, as of the Eighth Amendment Extension Commencement Date
(i.e. February 1, 2023), the Total Premises (not including the Expansion
Premises in Building 8 pursuant to the Ninth Amendment and not including the
Expansion Premises pursuant to this Amendment) shall be 276,374 rentable square
feet of space; and

 

WHEREAS, pursuant to the Ninth Amendment, Tenant shall lease from Landlord
approximately 28,396 rentable square feet of space (of which 17,434 rentable
square feet of space are located in Suite 102, 1,853 rentable square feet of
space are located in Suite 112, 4,509 rentable square feet of space are located
in Suite 100, and 4,600 rentable square feet of space are located in Suite 111).
The Ninth Amendment Expansion Commencement Dates are as follows: (i) November
1, 2015 (Suite 102), (ii) March 4, 2016 (Suite 112), (iii) March 4, 2016 (Suite
100), and (iv) November 1, 2015 (Suite 111). Accordingly, as of

 

 

 

  

April 15, 2016 (i.e., the latest to occur Expansion Commencement Date of the
Eighth Amendment), the Total Premises including the Warehouse Premises, as
expanded shall be comprised of approximately 304,490 rentable square feet of
space (of which 125,806 rentable square feet of space are located in
Building 11, 77,359 rentable square feet of space are located in Building 10,
94,258 rentable square feet of space are located in Building 8, and 7,067
rentable square feet of space are located in Building 3); and

 

WHEREAS, upon the Eighth Amendment Extension Commencement Date (i.e.,
February 1, 2023), the Total Premises (as re-measured and expanded) shall be
comprised of approximately 304,770 rentable square feet of space (of which
131,100 rentable square feet of space are located in Building 11,
79,412 rentable square feet of space are located in Building 10, and 94,258
rentable square feet of space are located in Building 8), plus the Expansion
Premises set forth in this Amendment; and

 

WHEREAS, Landlord and Tenant desire to enter into this Amendment to expand the
Total Premises and provide for certain other matters as more fully set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree that the Lease shall be amended in
accordance with the terms and conditions set forth below.

 

1.           Definitions. The capitalized terms used herein shall have the same
definitions as set forth in the Lease, unless otherwise defined herein.

 

2.            Expansion.

 

(a)          Expansion Premises. The term "Expansion Premises" is hereby defined
to be and to mean that certain space located on the third floor of Building 10
(the "Building"), consisting of 2,058 rentable square feet of space (which is
the final agreement of the parties and not subject to adjustment), as outlined
on Exhibit A, attached hereto and incorporated herein by this reference.
Accordingly, effective as of the Tenth Amendment Expansion Commencement Date (as
defined below), the Total Premises, as expanded by this Amendment (and not
including the Premises as re-measured and expanded on the Eighth Amendment
Extension Commencement Date (i.e., February 1, 2023)), shall be deemed to
consist of a collective total of 306,548 rentable square feet of space.
Effective on February 1, 2023, the Total Premises, as expanded by this
Amendment, shall be deemed to consist of a collective total of 306,828 rentable
square feet of space.

 

(b)          Tenth Amendment Expansion Commencement Date. The term "Tenth
Amendment Expansion Commencement Date" is hereby defined to be and to mean
April 1, 2016. If Tenant is allowed to occupy, use, work in or otherwise enter
the Expansion Premises prior to the Tenth Amendment Expansion Commencement Date,
the terms and conditions of the Lease as hereby amended shall apply, except that
Tenant shall not be required to pay Rental for any period(s) prior to the Tenth
Amendment Expansion Commencement Date for the Expansion Premises.

 

(c)          Expansion Term. The term "Expansion Term" is hereby defined to be
and to mean that period of time commencing on the Tenth Amendment Expansion
Commencement Date and expiring contemporaneously with the Lease on the Expansion
Expiration Date (i.e., January 31, 2028), as defined in Section 2(c) of the
Ninth Amendment.

 

(d)          Acceptance. Effective on the Tenth Amendment Expansion Commencement
Date, Landlord hereby leases to Tenant and Tenant hereby leases from Landlord,
on the terms and conditions set forth in the Lease, as amended, and herein, the
Expansion Premises. Tenant shall accept the Expansion Premises in its present
"as is" condition.

 

 2 

 

  

3.           Base Rental for the Expansion Premises. During the Expansion Term,
Tenant shall pay to Landlord Base Rental for the Expansion Premises (in addition
to its Base Rental obligation for the original Premises), which shall be payable
in monthly installments as follows:

 

EXPANSION PREMISES

 



Months  Annual Rate/RSF   Monthly Installment  Tenth Amendment Expansion       
Commencement Date - 08/31/16  $[*]   $[*]  09/01/16 – 08/31/17  $[*]   $[*] 
09/01/17 – 08/31/18  $[*]   $[*]  09/01/18 – 08/31/19  $[*]   $[*]  09/01/19 –
08/31/20  $[*]   $[*]  09/01/20 – 08/31/21  $[*]   $[*]  09/01/21 – 08/31/22 
$[*]   $[*]  09/01/22 – 08/31/23  $[*]   $[*]  09/01/23 – 08/31/24  $[*]   $[*] 
09/01/24 – 08/31/25  $[*]   $[*]  09/01/25 – 08/31/26  $[*]   $[*]  09/01/26 –
08/31/27  $[*]   $[*]  09/01/27 – Expansion Expiration Date (01/31/28)  $[*]  
$[*] 

 

Except as otherwise expressly set forth herein, Base Rental shall be payable
pursuant to the terms and conditions of Article 2 of the Original Lease.

 

4.          Tenant’s Percentage Share and Operating Expenses. Beginning on the
Tenth Amendment Expansion Commencement Date, Tenant’s Percentage Share, as
defined in Section 2.3(c) of the Original Lease, shall be increased based upon
an amount determined by (a) the fraction, the numerator of which is the total
number of Rentable Square Feet then leased by Tenant in Building 10, and the
denominator of which is the greater of (i) ninety-five percent (95%) of the
total Rentable Square Feet in Building 10, or (ii) the total Rentable Square
Feet in Building 10 actually leased or occupied by tenants.

 

5.          Tenant’s Parking Spaces. Beginning on the Tenth Amendment Expansion
Commencement Date, Tenant shall have the right to use an increased number of
parking spaces based on the new rentable area of the Expansion Premises,
pursuant to the same terms and conditions as Section 8 of the Eighth Amendment
and Section 5 of the Ninth Amendment.

 

6.          Brokers. Tenant hereby represents and warrants to Landlord that
Tenant has not dealt with any real estate brokers or leasing agents, and
Landlord hereby represents and warrants to Tenant that Landlord has not dealt
with any real estate brokers or leasing agents in connection with the
negotiation and execution of this Amendment. Landlord and Tenant hereby agree to
indemnify and to hold each other harmless against any loss, expense, or
liability with respect to any claims for commissions or brokerage fees arising
from or out of any breach of the foregoing representation and warranty.

 

7.          Energy and Environmental Initiatives. Tenant shall cooperate with
Landlord in any programs in which Landlord may elect to participate relating to
the Building’s (i) energy efficiency, management, and conservation; (ii) water
conservation and management; (iii) environmental standards and efficiency; (iv)
recycling and reduction programs; and/or (v) safety, which participation may
include,

 

 3 

 

  

without limitation, the Leadership in Energy and Environmental Design (LEED)
program and related Green Building Rating System promoted by the U.S. Green
Building Council, as well as the Energy Star program promoted by the U.S.
Environmental Protection Agency and the U.S. Department of Energy.

 

8.          Electronic Signatures. This Amendment may be executed in
counterparts.  All executed counterparts shall constitute one (1) agreement, and
each counterpart shall be deemed an original.  The parties hereby acknowledge
and agree that electronic signatures, facsimile signatures or signatures
transmitted by electronic mail in so-called "pdf" format shall be legal and
binding and shall have the same full force and effect as if an original of this
Amendment had been delivered.  Landlord and Tenant (i) intend to be bound by the
signatures (whether original, faxed or electronic) on any document sent by
facsimile or electronic mail, (ii) are aware that the other party will rely on
such signatures, and (iii) hereby waive any defenses to the enforcement of the
terms of this Amendment based on the foregoing forms of signature.

 

9.          Miscellaneous. With the exception of those matters set forth in this
Amendment, Tenant's leasing of the Premises shall be subject to all terms,
covenants and conditions of the Lease. In the event of any express conflict or
inconsistency between the terms of this Amendment and the terms of the Lease,
the terms of this Amendment shall control and govern. Except as expressly
modified by this Amendment, all other terms and conditions of the Lease are
hereby ratified and affirmed. The parties acknowledge that the Lease is a valid
and enforceable agreement and that neither party is aware of any demands, claims
(matured or unmatured), losses, rights of set off or deduction asserted or
assertable against the other party in any manner relating to the Lease, or
arising in connection with the Premises or the Project.

 

(Signatures on following Page)

 

 4 

 

 

IN WITNESS WHEREOF, the foregoing Tenth Amendment to Lease is dated effective as
of the date and year first written above.

 

WITNESS:   LANDLORD:               SPUS7 MIAMI ACC, LP,       a Delaware limited
partnership           By:  /s/Theresa Morris   By: /s/Michael Burrichter Name:
Theresa Morris   Name: Michael Burrichter       Title: Vice President By:
/s/Susandra Soumetho   Date:   Name: Susandra Soumetho                 By:
/s/Theresa Morris   By: /s/Claudia Walraven Name: Theresa Morris   Name: Claudia
Walraven       Title: Assistant Vice President By:  /s/Susandra Soumetho   Date:
  Name: Susandra Soumetho                 WITNESS:   TENANT:           NCL
(BAHAMAS) LTD.,     a Bermuda company, d/b/a Norwegian Cruise Line By:
/s/Lincoln  M. Vidal   Name: Lincoln  M. Vidal             By: /s/Yakelin
Chirino   By: /s/Wendy Beck Name: Yakelin Chirino   Name: Wendy Beck      
Title: Executive Vice President & Chief Financial Officer       Date: 4/13/16

 

CONSENT OF GUARANTOR

 

The undersigned Guarantor under the original Guaranty of Lease dated November
27, 2006 (the "Guaranty"), does hereby consent to the foregoing Amendment.
Guarantor acknowledges and agrees that the Guaranty is in full force and effect
and shall continue to apply to the Lease, as amended by this Amendment.

 

NCL CORPORATION LTD.,

a Bermuda company

 

By: /s/Frank Del Rio   Name: Frank Del Rio   Title:  President & Chief Executive
Officer  

 

 5 

 

 

EXHIBIT A

 

EXPANSION PREMISES

 

[ex10-5_pg38.jpg]

 

 

 

 

